Citation Nr: 0111168	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-17 892	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manila, the Republic of the 
Philippines


THE ISSUE

Basic eligibility for VA benefits.



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces. 


CONCLUSION OF LAW

The appellant is not a veteran of active military, naval or 
air service and did not have recognized service with the 
Armed Forces of the United States so as be eligible for VA 
benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107, 5107 (West 
1991); 38 C.F.R. §§ 3.1(d), 3.6, 3.8, 3.9, 3.203 (1992). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for veteran's disability benefits has five elements:  
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability, and (5) effective date of the disability.  
D'Amico v. West, 209 F.3d 1322 (2000); Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000). 

With regard to the first element of a claim for VA benefits, 
eligibility for such benefits is predicated upon an 
individual's legal status as a veteran of active military, 
naval or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 
C.F.R. §§ 3.1(d), 3.6.  Service in the Philippine Scouts and 
in the Organized Military Forces of the government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for the purposes of 
certain VA benefits, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.8, 3.9. 

The provisions of 38 C.F.R. §§ 3.8 and 3.9 state that 
certifications by the service department will be accepted as 
establishing periods of recognized service as a Philippine 
Scout, a member of the Philippine Commonwealth Army serving 
with the Armed Forces of the United States, or as a 
guerrilla.  Moreover, it has been held by the United States 
Court of Veterans Appeals (now re-named as the United States 
Court of Appeals for Veterans Claims (Court)) that the 
service department determination as to a claimant's service 
shall be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 
530 (1992). 

The record shows that in February 1999, the appellant 
submitted an application for pension and compensation 
benefits based upon his claimed service in the United States 
Army.  He reported having served from July 1945 to February 
1946 and from September 1946 to April 1947.   

The RO provided this information to the United States Army 
Reserve Personnel Center in August 1999.  The United States 
Army Reserve Personnel Center reviewed the case and certified 
that the "subject has no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."

As already noted, the service department determination as to 
the nature of the appellant's service is binding on the 
Board.  Duro, supra.  Therefore, the Board is constrained to 
accept this certification and uphold the RO's determination 
that the appellant lacks eligibility for VA benefits.


ORDER

Basic eligibility for VA benefits is not established and the 
appeal is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

